Citation Nr: 0639724	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected degenerative intervertebral disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946 and from March 1946 to January 1948.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal from a July 2002 rating decision of the RO, which 
assigned an increased evaluation of 20 percent, effective on 
July 13, 2001, for service-connected low back disability.  

A Motion to Advance this case on the docket, which was 
received by the Board on October 27, 2006, and was granted 
for good cause due to the veteran's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  

Although additional VA treatment records dated from March to 
June 2005 have been added to the file since the most recent 
Supplemental Statement of the Case without a waiver of 
initial RO consideration, these records are essentially 
cumulative of records already on file.  See 38 C.F.R. § 19.37 
(2006).  

A hearing was scheduled at the Board for June 6, 2006.  
However, a May 2006 VA Report of Contact reveals that the 
veteran cancelled his personal hearing and said that he 
wanted the claim reviewed based on the evidence of record.  



FINDING OF FACT

The service-connected low back disability is shown to have 
been productive of a level of impairment that more nearly 
approximated that of severe limitation of motion of the 
lumbar spine during the course of this appeal; neither 
ankylosis nor pronounced intervertebral disc syndrome is 
demonstrated; a separately ratable neurological deficit is 
not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent, 
but not higher, for the service-connected low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5010-5292 
(2003); 38 C.F.R. § 4.7, 4.71a including Diagnostic Code 5243 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, in November 2003, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  No 
additional private medical evidence was received from the 
veteran.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was informed in a letter dated in March 2006 of 
the applicable regulations on disability ratings and 
effective dates if his claim was granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
pertinent VA examination and treatment records are on file.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims files.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearings.  The Board additionally finds that VA 
has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, any defect is not harmless when 
it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  


Rating Criteria

During the course of this appeal regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The RO addressed, in a January 2005 Supplemental Statement of 
the Case, the veteran's claim for increase under the criteria 
effective prior to September 23, 2002, the criteria effective 
September 23, 2002, and the criteria effective beginning on 
September 26, 2003.  

Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory provisions of both September 23, 2002 
and September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief.  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective on September 23, 2002, a 60 percent evaluation may 
be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).  

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; and a 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2006).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2) (2006).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  


Analysis

The veteran contends that the manifestations of his service-
connected low back disability are severe enough to warrant a 
rating higher than the currently assigned 20 percent.  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  


The hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder, and the Board concludes that 
limitation of motion of the low back, under Diagnostic Code 
5292 and 5243, is the predominant residual condition in this 
case.  

When examined by VA in October 2001, the veteran said that he 
used a back brace and a TENS unit on occasion.  He had back 
pain and limitation of motion of the spine, which included 60 
degrees of flexion, 0 degrees of extension, and 5 degrees of 
lateral bending and rotation to either side.  

The diagnosis was that of advanced degenerative 
intervertebral disc disease of the lumbar spine with minimal 
compression of L4.  

VA orthopedic examinations in February and October 2004 
revealed flexion of the lumbosacral spine to 30 degrees, with 
other motion in February 2004 that included extension to 0 
degrees, lateral bending to 10 degrees to either side, and 
bilateral rotation to 20 degrees.  The examiner in March 2005 
noted that the low back disability appeared worse than 20 
percent disabling.  

Based on the above findings, the Board concludes that the 
service-connected low back disability as manifested by loss 
of spine motion more closely resembles the criteria for an 
evaluation of 40 percent, which is the maximum rating 
assigned for limitation of motion of the thoracolumbar spine 
under both the old and new rating criteria.  

If, as in this case, a claimant is assigned the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, and a higher evaluation can 
only be provided based on ankylosis, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Consequently, an increased evaluation is not warranted based 
on 38 C.F.R. §§ 4.40 and 4.45 under either the old or new 
rating criteria for limitation of motion of the spine.  

Although a rating of 60 percent was available prior to 
September 23, 2002 for pronounced intervertebral disc 
syndrome prior to September 23, 2002, the record does not 
show any significant neurological symptomatology.  A rating 
in excess of 40 percent would also not be warranted under the 
criteria for intervertebral disc syndrome on and after 
September 23, 2002 because there is no evidence that the 
veteran has had incapacitating episodes of low back 
disability requiring bed rest prescribed by a physician and 
treatment by a physician with a total duration of at least 
six weeks.  

The Board has considered whether another rating code is "more 
appropriate" than the one used above.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  However, since there was no 
evidence of vertebral fracture or ankylosis, the Board finds 
that another rating code was not more appropriate prior to 
the schedular rating change on September 23, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289 (2002).  

A rating in excess of 40 percent is also not warranted for 
the veteran's service-connected low back disability under the 
criteria effective on September 26, 2003.  

Under the current criteria, a rating of 50 percent is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  However, when examined by VA in 
February and October 2004, flexion of the veteran's 
thoracolumbar spine was to 30 degrees and the combined range 
of motion of the thoracolumbar spine was to 90 degrees in 
February 2004.  

Accordingly, based on these clinical findings, the Board is 
not able to find that ankylosis of the thoracolumbar spine is 
shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

The Board must also determine whether an evaluation greater 
than 40 percent can be assigned for the service-connected low 
back disability by assigning separate evaluations for the 
neurological and orthopedic manifestations of the disability, 
as can be assigned under the provisions of 38 C.F.R. § 4.71a, 
Note (1).  See 38 C.F.R. § 4.25 (2006).  

The Board concludes that an evaluation higher than 40 percent 
cannot be assigned because the evidence after September 26, 
2003 does not show neurological manifestations due to 
service-connected low back disability that warrant a 
compensable evaluation.  In fact, there was no sensory 
deficit found on evaluation in February 2004, with only 
decreased deep tendon reflexes noted in October 2004.  



ORDER

An increased rating of 40 percent, but not higher for the 
service connected low back disability is granted, subject to 
the controlling regulations applicable to the payment of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


